Title: From James Madison to Thomas Jefferson, 11 March 1819
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Mar. 11. 1819
I recd. yesterday morning yours of the 8th. and return the several copies of letters inclosed in it. The letter to you from Mr. Cabell was returned by the mail before the last. I know not any course better to be taken in relation to Dr. Cooper, than your letters to him & Correa. I have not a particle of doubt that the answer of the latter will compleatly remove the objection brought forward agst. the former; and I hope if there are others not disclosed, that they will evoporate before the moment for decision. Cooper under⟨stands?⟩ I presume that he will not be precluded from Law-Lectures, at least untill a professor for that Branch shall be in his functions. He will probably receive a greater emolument from the fees of Law, than of Classical Students, and for some time both together may not exceed a quant, sufficit. I am very glad to see that the additional appropriation of $20.000, has fallen through. Health & all other happiness.
James Madison
